 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GLEN D. COLLINS,                                    No. 2:17-cv-2307 MCE CKD P
12                        Plaintiff,
13            v.                                         ORDER
14   DIOCESE OF SACRAMENTO, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner1 proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19       I.        Application to Proceed In Forma Pauperis

20            Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF Nos. 2, 5. Accordingly, the request to proceed in forma pauperis will be granted.

22            Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   1
       Although plaintiff filed a notice of change of address indicating that he had been transferred to
27   the Los Angeles County Jail (ECF No. 9), both the California Department of Corrections and
     Rehabilitation and the Los Angeles County Jail’s inmate locator websites indicate that plaintiff
28   was recently returned to state custody and is now housed at the California Men’s Colony.
                                                       1
 1   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

 2   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 3   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 4   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 5   § 1915(b)(2).

 6      II.      Statutory Screening of Prisoner Complaints

 7            The court is required to screen complaints brought by prisoners seeking relief against a

 8   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 9   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

10   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]

11   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

12            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”

13   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

14   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal

15   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,

16   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as

17   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a

18   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.

19   Franklin, 745 F.2d at 1227-28 (citations omitted).

20            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
21   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

22   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550

23   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

24   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context

25   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,

26   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
27   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a

28   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
                                                        2
 1   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain

 2   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally

 3   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur

 4   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).

 5             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

 6   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

 7   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

 8   content that allows the court to draw the reasonable inference that the defendant is liable for the

 9   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this

10   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.

11   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the

12   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.

13   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).

14      III.      Complaint

15             The complaint alleges that the Diocese of Sacramento and Reverends Jaime Soto and

16   Myron Cotta, who appear to work for the Diocese, have violated his Eighth Amendment rights by

17   placing a predatory priest into the prison system without any oversight by the church. (ECF No. 1

18   at 2-3.) Plaintiff alleges that Father Dany Touma, who appears to be an employee of the prison

19   and has not been named as a defendant, has “sexually battered and psychologically abused” him,

20   and that defendants have done nothing to stop him. (Id. at 3.)
21      IV.       Failure to State a Claim

22             “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

23   the Constitution and laws of the United States, and must show that the alleged deprivation was

24   committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

25   (citations omitted). None of the named defendants appear to be acting under color of state law

26   and the allegations against them therefore fail to state a claim. Furthermore, since the allegations
27   against the defendants are based upon the alleged misconduct of Father Touma, the lack of a

28   viable claim against Touma, as discussed further below, prevents finding any viable claims
                                                         3
 1   against defendants.

 2          To the extent plaintiff may be attempting to bring a claim under the Prison Rape

 3   Elimination Act (PREA), he also fails to state a claim. “Section 1983 imposes liability on anyone

 4   who, under color of state law, deprives a person ‘of any rights, privileges, or immunities secured

 5   by the Constitution and laws.’” Blessing v. Freestone, 520 U.S. 329, 340 (1997). “In order to

 6   seek redress through § 1983, however, a plaintiff must assert the violation of a federal right, not

 7   merely a violation of federal law.” Id. (emphasis in original) (citing Golden State Transit Corp. v.

 8   Los Angeles, 493 U.S. 103, 106 (1989)). The PREA, 42 U.S.C. § 15601-15609, “authorizes the

 9   reporting of incidents of rape in prison, allocation of grants, and creation of a study commission.

10   It does not, however, give rise to a private cause of action.” Porter v. Jennings, No. 1:10-cv-

11   1811-AWI-DLB PC, 2012 WL 1434986, at *1, 2012 U.S. Dist. LEXIS 58021, at *3-4 (E.D. Cal.

12   Apr. 25, 2012) (collecting cases); Law v. Whitson, No. 2:08-cv-0291-SPK, 2009 WL 5029564, at

13   *4, 2009 U.S. Dist. LEXIS 122791, at *9 (E.D. Cal. Dec. 15, 2009) (citations omitted); see also

14   Blessing, 520 U.S. at 340-41 (statutory provision gives rise to federal right enforceable under

15   § 1983 where the statute “unambiguously impose[s] a binding obligation on the States” by using

16   “mandatory, rather than precatory, terms”). Since the Act itself contains no private right of

17   action, nor does it create a right enforceable under §1983, to the extent plaintiff is attempting to

18   allege that his rights under the PREA have been violated, he fails to state a claim for relief and the

19   claims should be dismissed.

20          Although plaintiff does not name Father Touma as a defendant, even if he had, the claims
21   against him would fail. “Although prisoners have a right to be free from sexual abuse, . . . the

22   Eighth Amendment’s protections do not necessarily extend to mere verbal sexual harassment.”

23   Austin v. Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004) (citations omitted); Schwenk v. Hartford,

24   204 F.3d 1187, 1197 (9th Cir. 2000) (prisoners have a clearly established Eighth Amendment

25   right to be free from sexual abuse.). While “the Ninth Circuit has recognized that sexual

26   harassment may constitute a cognizable claim for an Eighth Amendment violation, the Court has
27   specifically differentiated between sexual harassment that involves verbal abuse and that which

28   involves allegations of physical assault, finding the latter to be in violation of the constitution.”
                                                        4
 1   Minifield v. Butikofer, 298 F. Supp. 2d 900, 904 (N.D. Cal. 2004) (citing Schwenk, 204 F.3d at

 2   1198)); Austin, 367 F.3d at 1171-72 (officer’s conduct was not sufficiently serious to violate the

 3   Eighth Amendment where officer exposed himself to prisoner but never physically touched him);

 4   Patrick v. Martin, 402 F. App’x 284, 285 (9th Cir. 2010) (sexual harassment claim based on

 5   verbal harassment insufficient to state a claim under § 1983) (citing Oltarzewski v. Ruggiero, 830

 6   F.2d 136, 139 (9th Cir. 1987)); Somers v. Thurman, 109 F.3d 614, 624 (9th Cir. 1997) (found

 7   inmate failed to state a claim where female correction officers pointed, joked, and gawked at an

 8   inmate while he showered). Although plaintiff claims that he was “sexually battered” (ECF No. 1

 9   at 3), the attachments to the complaint indicate that he was subject to Touma’s verbal attempts to

10   entice him into a relationship (id. at 13-14), which is not sufficient to state a claim under the

11   Eighth Amendment.

12      V.      Leave to Amend

13           If plaintiff chooses to file a first amended complaint, he must demonstrate how the

14   conditions about which he complains resulted in a deprivation of his constitutional rights. Rizzo

15   v. Goode, 423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how

16   each named defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th

17   Cir. 1981). There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link

18   or connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,

19   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official

20   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
21   268 (9th Cir. 1982) (citations omitted).

22           Plaintiff is also informed that the court cannot refer to a prior pleading in order to make

23   his first amended complaint complete. Local Rule 220 requires that an amended complaint be

24   complete in itself without reference to any prior pleading. This is because, as a general rule, an

25   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.

26   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 929 (9th
27   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled

28   in subsequent amended complaint to preserve appeal). Once plaintiff files a first amended
                                                       5
 1   complaint, the original complaint no longer serves any function in the case. Therefore, in an

 2   amended complaint, as in an original complaint, each claim and the involvement of each

 3   defendant must be sufficiently alleged.

 4      VI.      Plain Language Summary of this Order for a Pro Se Litigant

 5            Your request to proceed in forma pauperis is granted and you are not required to pay the

 6   entire filing fee immediately.

 7            The complaint is dismissed with leave to amend because the facts you have alleged are not

 8   enough to state a claim for relief. The Diocese of Sacramento and Reverends Soto and Cotta do

 9   not appear to be state actors and so you cannot state a claim against them under § 1983. You

10   cannot make a PREA claim against them, because the PREA does not create a claim you can

11   bring in court. You have not stated a claim against Father Touma both because you did not name

12   him as a defendant and because there are no facts showing that he touched you, and verbal

13   harassment does not violate the Eighth Amendment. Since there are no facts showing that Father

14   Touma violated your rights, you cannot base a claim against defendants on their failure to stop

15   Father Touma’s actions.

16            If you choose to amend your complaint, the first amended complaint must include all of

17   the claims you want to make because the court will not look at the claims or information in the

18   original complaint. Any claims and facts not in the first amended complaint will not be

19   considered.

20            In accordance with the above, IT IS HEREBY ORDERED that:
21            1. Plaintiff’s request for leave to proceed in forma pauperis (ECF Nos. 2, 5) is granted.

22            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

23   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

24   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

25   Director of the California Department of Corrections and Rehabilitation filed concurrently

26   herewith.
27            3. Plaintiff’s complaint is dismissed with leave to amend.

28            4. Within thirty days from the date of service of this order, plaintiff may file an amended
                                                         6
 1   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

 2   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

 3   number assigned this case and must be labeled “First Amended Complaint.” Plaintiff must file an

 4   original and two copies of the amended complaint. Failure to file an amended complaint in

 5   accordance with this order will result in dismissal of this action.

 6           5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint

 7   form used in this district.

 8           6. The Clerk of the Court is directed to serve plaintiff at both is address of record and at

 9   California Men’s Colony, Glen Collins, CDCR #E-47581, P.O. Box 8103, San Luis Obispo, CA

10   93409-8103. Plaintiff’s address of record will not be changed until a notice of change of address

11   has been received.

12   Dated: January 3, 2019
                                                       _____________________________________
13
                                                       CAROLYN K. DELANEY
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16   13:coll2307.14.new

17

18

19

20
21

22

23

24

25

26
27

28
                                                       7
